Citation Nr: 1748907	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a right knee disability, rated 30 percent prior to January 13, 2009, and rated 30 percent, as of March 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.H., and M.R.


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Boston, Massachusetts.  That decision assigned a temporary 100 percent rating, effective January 13, 2009, to March 1, 2010, based on total right knee arthroplasty requiring convalescence for residuals, right meniscectomy.  The 30 percent rating was reestablished effective March 1, 2010, after the cessation of the temporary total rating.

The Veteran testified before the undersigned Veterans Law Judge in a Board Hearing at the RO in March 2017.  A transcript of that hearing is of record.


REMAND

Although further delay is regrettable, the issue of whether the reduction in rating for residuals, right knee meniscectomy was proper must be remanded for further development.  Where VA provides an examination or obtains an opinion, that examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

However, the Veteran claimed the right knee disability had worsened since the April 2011 examination.  Specifically, on the December 2012 substantive appeal, the Veteran claimed pain, stiffness, and swelling in the right knee, which occasionally locked up.  In the March 2017 Board hearing, the Veteran claimed daily right knee pain with flare-ups on standing or walking, severe pain on motion, occasional cane use, and that the knee had given out more since that 2011 examination.
When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Board finds that not only is the most recent examination remote since it was over six years ago, but that examination appears to no longer indicate the current level of impairment caused by the residuals, right knee meniscectomy.

Consequently, a more contemporaneous examination is needed to determine whether the reduction in rating for residuals, right knee meniscectomy from 100 percent to 30 percent, effective March 1, 2010, was proper.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right knee disability.  Provide timely notification to the Veteran of the scheduled date, time, and location.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  For the right knee, the examiner should specifically state ranges of motion for active and passive motion and on weight-bearing and nonweight-bearing.  The examiner should compare those ranges of motion to those of the left knee.  The examiner should comment on whether there is any additional loss of function due to weakened movement, fatigability, incoordination, pain on use, excess motion, or on flare up the right knee.  The examiner should describe the severity of any recurrent subluxation or lateral instability of the knee.  The examiner should note and describe any ankylosis of the right knee, or if tibia and fibula impairment, is present.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

